DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-6, 8-21 & 25-28 are pending and have been examined in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) Claim 18 recites the limitation "the absence" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the absence” has been construed to be an absence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8-11, 13, 16-17, 19-21 & 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 2014/0065939 A1 to Dietz in view of US Patent Number 6,234,208 B1 to Magdelyns.

A) As per Claim 1, Dietz teaches a damper system (Dietz: Figure 13A) comprising: 
a damper housing configured to flow air (Dietz: Figure 13A, Item 130); 
a damper blade (Dietz: Figure 13A, Item 142 rotates around center pivot) disposed in the damper housing, wherein the damper blade is rotatable in the damper housing between a closed position and an open position via a center pivot; and 
an auto-balancing damper disposed in the damper housing apart from the damper blade, wherein the auto-balancing damper is configured to regulate a flow of the air through the damper housing (Dietz: Figure 13A, Item 146).
Dietz does not explicitly teach the damper blade having an orifice and wherein the orifice is configured to allow air to flow through the damper blade while the damper blade is in the closed position.

At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Dietz by adding an orifice to allow air through in the closed position, as taught by Magdelyns, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Dietz with these aforementioned teachings of Magdelyns with the motivation of being able to more precisely regulate the airflow through the valve by having “intermediate” setting of the orifice being open with the valve closed, thereby allowing for more airflow control.

B) As per Claim 2, Dietz in view of Magdelyns teaches that an actuator (Dietz: Figure 13A, Item 52) physically coupled to the damper blade and configured to move the damper blade between the closed position and the open position, and wherein the actuator, in response to receiving a power supply, is configured to adjust the damper blade to the open position.

C) As per Claim 3, Dietz in view of Magdelyns teaches that the actuator is coupled to the damper blade via a shaft extending through the housing and defining an axis of rotation for the damper blade to rotate between the closed position and the open position (Dietz: Figure 13A, Item 52a is shaft connecting motor 52 to damper).

D) As per Claim 5, Dietz in view of Magdelyns teaches that the auto-balancing damper and the damper blade are both disposed in the flow of the air (Dietz: Figure 13A, both are in airflow inside extension 130).

E) As per Claim 6, Dietz in view of Magdelyns teaches that the auto-balancing damper is located downstream of the damper blade (Dietz: Figure 13A, Item 146 is downstream of Item 142).

 the orifice is offset from the center pivot (Magdelyns: Figure 1, Item 6 is orifice offset in blade 3).

G) As per Claim 9, Dietz in view of Magdelyns teaches that the damper housing comprises a seal configured to restrict air flow around the damper blade when the damper blade is in the closed position (Dietz: Figure 13A-C, Item 156 & 158).

H) As per Claim 10, Dietz in view of Magdelyns teaches that a seal disposed around a perimeter of the damper blade, wherein the seal is configured to block the flow of the air around the perimeter of the damper blade when the damper blade is in the closed position (Dietz: Figure 13A-C, Item 156 & 158).

I) As per Claim 11, Dietz in view of Magdelyns teaches that the orifice is calibrated to allow a predetermined amount of air to flow through the damper blade when the damper blade is in the closed position (Magdelyns: Figure 1, Item 6 is orifice offset in blade 3).

J) As per Claim 13, Dietz in view of Magdelyns teaches that the auto-balancing damper comprises an auto-balancing damper housing positioned at least partially within the damper housing (Dietz: Figure 13A, Item 146 is within outer ring inside of Item 130).

L) As per Claim 16, Dietz in view of Magdelyns teaches that the damper system is part of a ventilation system (Dietz: Figure 13A, is inside ventilation system).

M) As per Claim 17, Dietz teaches a damper system (Dietz: Figure 13A), comprising: 
a damper housing (Dietz: Figure 13A, Item 130) configured to flow ventilation air through a first stage and a second stage of the damper system, wherein the first stage is configured to allow turndown of a flow rate of the ventilation air (Dietz: Figure 13A, Item 142), and wherein the second stage is configured to maintain a setpoint for the flow rate of the ventilation air and is disposed downstream of the first stage (Dietz: Figure 13A, Item 146); 

an actuator (Dietz: Figure 13A, Item 52) physically coupled to the damper blade via the shaft and configured to rotate the damper blade between the closed position and the open position, and wherein the actuator, in response to receiving a power supply, is configured to adjust the damper blade to the open position.
Dietz does not explicitly teach the damper blade having an orifice and wherein the orifice is configured to allow air to flow through the damper blade while the damper blade is in the closed position.
However, Magdelyns teaches a damper blade having an orifice and wherein the orifice is configured to allow air to flow through the damper blade while the damper blade is in the closed position (Magdelyns: Figure 1, Item 6 is orifice offset in blade 3).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Dietz by adding an orifice to allow air through in the closed position, as taught by Magdelyns, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Dietz with these aforementioned teachings of Magdelyns with the motivation of being able to more precisely regulate the airflow through the valve by having “intermediate” setting of the orifice being open with the valve closed, thereby allowing for more airflow control. 

N) As per Claim 19, Dietz in view of Magdelyns teaches that the closed position restricts flow of the ventilation air around the damper blade via seals disposed along the outer circumference of the damper blade (Dietz: Figure 13A-C, Item 156 & 158).

 the damper blade comprises an orifice adjusting element configured to control an amount of the ventilation air flowing through the orifice (Magdelyns: Figure 1, Item 6 is orifice offset in blade 3).

P) As per Claim 21, Dietz in view of Magdelyns teaches that the orifice adjusting element comprises a flap coupled to the damper blade via a hinge and configured to rotate to control the amount of the ventilation air flowing through the orifice (Magdelyns: Figure 1, Item 6 has element 5 that rotates around hinge 4 to open and close 6).

Q) As per Claim 25, Dietz in view of Magdelyns teaches that the actuator is electrically coupled to a circuit and the actuator receives a power supply via the closing of the circuit (Dietz: Figure 13A, Item 54).

R) As per Claim 26, Dietz teaches a damper system (Dietz: Figure 13A), comprising: 
a housing (Dietz: Figure 13A, Item 130 is annular) configured to flow ventilation air through a first stage and a second stage of the damper system, wherein the first stage is configured to allow turndown of a flow rate of the ventilation air (Dietz: Figure 13A, Item 142), wherein the second stage is configured to maintain a setpoint for the flow rate of the ventilation air and is disposed downstream of the first stage (Dietz: Figure 13A, Item 146), and wherein the housing comprises an annular geometry; 
a damper blade (Dietz: Figure 13A, Item 142) of the first stage disposed in the housing, wherein the damper blade is rotatable in the housing via a shaft extending through the damper housing to switch between a closed position and an open position. 
Dietz does not explicitly teach the damper blade having an orifice and wherein the orifice is configured to allow air to flow through the damper blade while the damper blade is in the closed position, an orifice adjusting element positioned on the damper blade and proximate the orifice, wherein the orifice adjusting element is configured to rotate on the damper blade to cover all or a portion of the orifice to control an amount of ventilation air flowing through the orifice.

At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Dietz by adding an orifice to allow air through in the closed position, as taught by Magdelyns, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Dietz with these aforementioned teachings of Magdelyns with the motivation of being able to more precisely regulate the airflow through the valve by having “intermediate” setting of the orifice being open with the valve closed, thereby allowing for more airflow control. 


Claims 4 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietz(Fig13) in view of Magdelyns as applied to claims 3 & 17 above, and further in view of Dietz(Fig5).

A) As per Claims 4 & 18, Dietz(Fig.13) in view of Magdelyns teaches all the limitations except that the actuator is a spring return actuator such that in the absence of the power supply, the actuator allows the damper blade to return to the closed position.
However, Dietz(Fig5) teaches an actuator is a spring return actuator such that in the absence of the power supply, the actuator allows the damper blade to return to the closed position (Dietz: Figure 5, Item 70 with Item 52).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Dietz(Fig.13) in view of Magdelyns by adding a spring return, as taught by Dietz(Fig5), with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to .


Claims 12 & 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietz in view of Magdelyns as applied to claims 1 or 26 above, and further in view of US Patent Publication Number 2015/0253781 A1 to Ashton.

A) As per Claim 12, Dietz in view of Magdelyns teaches all the limitations except that the auto-balancing damper comprises a second damper blade configured to rotate within the damper housing to regulate the flow of the air through the damper system.
However, Ashton teaches an auto-balancing damper comprises a second damper blade configured to rotate within the damper housing to regulate the flow of the air through the damper system (Ashton: Figure 2).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Dietz in view of Magdelyns by making the auto-balancing damper a rotational damper blade, as taught by Ashton, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Dietz in view of Magdelyns with these aforementioned teachings of Ashton since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the rotation auto-balancing damper of Ashton for the damper in Dietz. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

 the damper blade comprises a calibrated volume indicator configured to align with indicia on the orifice adjusting element at various rotational positions of the orifice adjusting element, wherein the calibrated volume indicator provides an indication of an amount of air flow volume allowed to pass through the orifice at a particular air pressure at the particular rotational position of the orifice adjusting element.
However, Ashton teaches a damper blade comprises a calibrated volume indicator configured to align with indicia on the orifice adjusting element at various rotational positions of the orifice adjusting element, wherein the calibrated volume indicator provides an indication of an amount of air flow volume allowed to pass through the orifice at a particular air pressure at the particular rotational position of the orifice adjusting element (Ashton: Figures 3 & 10, Item 40).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Dietz in view of Magdelyns by adding a volume indicator, as taught by Ashton, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Dietz in view of Magdelyns with these aforementioned teachings of Ashton with the motivation of being able to mechanically set the balancing damper with an indicator such that even unskilled operators can easily and quick modulate the desired airflow through the damper during setup or maintenance.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietz in view of Magdelyns as applied to claim 13 above, and further in view of US Patent Number 4,251,024 to Feinberg.

A) As per Claim 14, Dietz in view of Magdelyns teaches all the limitations except that the auto-balancing damper housing is secured within the damper housing via an interference fit.
However, Feinberg teaches securing two housings via an interference fit (Feinberg: Figure 4, Item 42 interference fits inside of Item 32).
.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietz in view of Magdelyns as applied to claim 13 above, and further in view of US Patent Publication Number 2009/0280737 A1 to Jacak.

A) As per Claim 15, Dietz in view of Magdelyns teaches all the limitations except explicitly that the auto-balancing damper housing and the damper housing are made from different materials.
However, Jacak teaches forming different components of an airflow system out of different materials (Jacak: Paragraph 0024, lines 17-20).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Dietz in view of Magdelyns by making the two housings out of different materials, as taught by Jacak, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Dietz in view of Magdelyns with these aforementioned teachings of Jacak since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of different materials in Jacak for the same materials in Dietz. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietz in view of Magdelyns as applied to claim 26 above, and further in view of US Patent Number 1,928,577 to Tarone.

A) As per Claim 28, Dietz in view of Magdelyns teaches all the limitations except explicitly that the orifice adjusting element is a disk rotatably secured to the damper blade.
However, Tarone teaches an orifice adjusting element is a disk rotatably secured to the damper blade (Tarone: Figure 3, Item 19).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Dietz in view of Magdelyns by making the flap a disk, as taught by Tarone, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Dietz in view of Magdelyns with these aforementioned teachings of Tarone since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of disk element in Tarone for the rectangular damper in Dietz in view of Magdelyns. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 8 under 103 regarding the motivation to combine Dietz and Lhote have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of cited art above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R Schult/Examiner, Art Unit 3762